DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 63 and 72 have been amended. Claims 63-80 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claims 63 and 72 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 63-80 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 63, the limitation “by using a unit of time, wherein the unit of time decreases
Applicant’s Drawings in Figures 4A-4D display relevant data time windows that have a time window organized by multiple units of time and Paragraph [0115] of Applicant’s Specification states that the multiple units of time can range from hours to months. 
Thus, it is unclear how a single unit of time as disclosed in the claim can be decreased (i.e. would a second be decreased to a microsecond of measurement?). Examiner suggests amending in “by using a plurality of units of time, wherein the plurality of units of time decreases according to an amount of failed storage capacity”, thereby indicating multiple units of time are being decreased.

Furthermore, the limitation “by using a unit of time, wherein the unit of time decreases according to an amount of failed storage capacity” of lines 9-10 of claim 72 is considered indefinite for the same reasoning as the aforementioned claim 63 rejection. Examiner suggests amending in “by using a plurality of units of time, wherein the plurality of units of time decreases according to an amount of failed storage capacity”, thereby indicating multiple units of time are being decreased.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 63, 67-72, and 76-80 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US 2006/0002311) in view of Pal (US 2016/0036716) in further view of Koitabashi (US 2011/0110248) in further view of Bean (US 2004/0093413).

Regarding claim 63, Iwanaga teaches a method for a query return process for a network recorder on a network (Fig. 2, 10, Network recorder), the method comprising: receiving a query from a query requester (Fig. 2, 31, Query requester; Paragraph 0066, In the case where the management console 31 is attached to other network device, the network device 10 of FIG. 3 has a chance to receive a query packet or query forwarding packet); multicasting the query to a plurality of nodes (Paragraph 0073, destination MAC address field contains a value of "FF:FF:FF:FF:FF:FF" to specify that the query packet 52 be broadcast to all network devices in a relevant domain); receiving query responses from the plurality of nodes; transferring the query responses to a plurality of query response buffers (Paragraph 0075, The receiving network devices 21 to 26 respond to this query packet 52 by returning a reply packet to the requesting network device 10); and merging the un-merged query responses into a response stream for response to the query requester (Paragraph 0114, above-described reply packet 106 is delivered to the first network device 61… packet analyzer thus forwards the packet 106 to the topology analyzer through the topology data interface.  The topology analyzer compiles a VLAN topology diagram from this reply packet 106 and other reply packets returned from other network devices.  The topology analyzer processes the data for each VLAN domain and sends the results on a monitor screen of the management console 71).
Iwanaga teaches a network recorder device that can receive a query request from a query requester, broadcast the query to a plurality of network devices, and receive responses from the plurality of devices to transmit back to the requester.
Iwanaga does not explicitly teach that the received responses are merged into a time-ordered query response stream to be sent back to the query requester.
Pal teaches the method comprising: transferring the query responses to a plurality of query response buffers (Fig. 2B, 250 A/B/Z, Message Queues; Paragraph 00056, each of parsers 244A-244Z may place the application layer messages into the corresponding message queue 250A-250Z); performing a time-ordered merge by inspecting timestamps of un-merged query responses from the query response buffers (Fig. 2B; Paragraph 0049, FIG. 2B schematically illustrates priority-based processing, by a search daemon, of messages received from multiple servers…. priority-based mode of operation, the search results are placed into result queue 230 in the order of their respective timestamps); and merging the un-merged query responses into a time-order response stream for response to the query requester (Paragraph 0056, If application layer messages are available in two or more message queues 250, worked thread 255 would read the application layer message having the most recent timestamp.  As the memory data structures should be placed into result queue 230 in the order of their respective timestamps, application layer messages in the plurality of message queues 250A-250Z are processed by a dedicated single worker thread 255, thus providing serialization of the results being placed into result queue 230).

One of ordinary skill in the art would be motivated to make these modifications in order to allow the organization of data requests based off of timestamps, thus enabling priority retrieval of data that is most relevant to the requester (Paragraph 0098, This not only improves time-based searches, but it also allows events with recent timestamps that may have a higher likelihood of being accessed to be stored in faster memory to facilitate faster retrieval.  For example, a bucket containing the most recent events can be stored as flash memory instead of on hard disk).
Neither Iwanaga nor Pal teach that incoming packets are cold-balanced to the nodes.
Koitabashi teaches the method comprising: wherein a plurality of incoming packets to the network have undergone cold balancing among the plurality of nodes (Paragraph 0017, a total maximum of the flow bandwidths of the physical ports exceeds a threshold specified by an administrator or operator, the operator divides the magnitudes of the flow bandwidths according to a previously specified threshold, one of the traffics having a larger flow bandwidth is extracted and allocated to obtain averaged distribution or allocation, and thereafter, the remaining traffics are allocated).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Koitabashi and allow load 
One of ordinary skill in the art would be motivated to make these modifications in order to prevent the bandwidth threshold errors that will cause packets to be discarded (See Koitabashi: Paragraph 00014).
Neither Iwanaga, Pal, nor Koitabashi explicitly teach that the destination node has a relevant data time window representing the stored data at the destination node. 
Bean teaches wherein the relevant data time window represents a usable storage capacity (Fig. 3, Histogram; Paragraph 0028, information and histogram data storage… a graphical user interface (GUI) representation of the capture data can be generated by graphing byte density over time in a histogram) of the plurality of nodes (Fig. 3, Histogram of Packet Data Records from Nodes in Figure 1, 104; Paragraph 0038, FIG. 3, just as the data frames represented in the zoom window 306 is the same represented data that populates the zoom histogram 304, in this example, the data frames represented by the green shaded areas 314 and 316 are the same data frames) by using a unit of time (Fig. 3, 300, Histogram GUI; Paragraph 0031, Each histogram in this example is arranged with time along the horizontal axis and bytes along the vertical axis), wherein the unit of time decreases according to an amount of failed storage capacity (Fig. 3, 310; Paragraph 0043, when viewing a .hst file which points to .cap files or sections of captured data frames that are no longer available, corrupted, or lost, those sections in the histogram are shaded a specified color, e.g. the yellow shaded area 310).

One of ordinary skill in the art would be motivated to make the modifications in order to allow the retention of the most up-to-date and correct network traffic information, thus preventing faulty network performance metrics to be displayed to a user (See Bean: Paragraph 0020). 

Regarding claim 67, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the method of claim 63. Iwanaga further teaches wherein receiving the query responses from query return processes, wherein each query return process manages one node (Paragraph 0149, The network device 120 transmits a series of route query packets having different TTL values with an increment of one, which means that these packets will expire at different network devices.  A route reply packet is created at every network device where TTL=0 is observed, and it is sent back to the originating network device 120). 

Regarding claim 68, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the method of claim 63. Iwanaga further teaches wherein receiving the query responses comprises: receiving the query responses from a query responder that configured a query return process for each of the plurality of nodes (Paragraph 0080, Reply packets are returned as an answer to a query packet 52 or query forwarding packet 53, from the receiving network devices 21 to 27 to the requesting network device 10). 

Regarding claim 69, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the method of claim 63. Iwanaga further teaches the method further comprising performing back-testing including: replaying query responses received from each node through an analysis application to generate an analysis result (Fig. 3, 13, Topology analyzer; Paragraph 0067, topology analyzer 13 looks into every reply packet collected from other network devices to discover the topology of VLANs organized by the network devices 21 to 27); and receiving the analysis result at a query agent that performs the merging (Paragraph 0069, topology packet generator 14 produces query packets, query forwarding packets, and reply packets as instructed by the topology analyzer 13.  The produced packets are passed to the topology data interface 12 for transmission).

Regarding claim 70, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the method of claim 63. Iwanaga further teaches wherein: the plurality of nodes includes one or more nodes querying each other (Paragraph 0052, Every network devices 10 and 21 to 27 has a function of sending a query packet about VLAN topology to neighboring subordinate network devices, according to a command from the administrator); and the one or more nodes querying each other perform reconstruction of network flows (Paragraph 0087, a query packet 52 has arrived at an intermediate network device 21, which is remote from the management console 31.  Also assume that the received query packet 52 has an auxiliary class value of "1"; i.e., it is a query about the number of VLAN ports.  Within the responding network device 21, the topology analyzer activates its local topology packet generator to compile a reply packet 54).

Regarding claim 71, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the method of claim 70. Iwanaga teaches wherein: the flow reconstruction is performed during, and separate from (Paragraph 0087, a query packet 52 has arrived at an intermediate network device 21, which is remote from the management console 31.  Also assume that the received query packet 52 has an auxiliary class value of "1"; i.e., it is a query about the number of VLAN ports.  Within the responding network device 21, the topology analyzer activates its local topology packet generator to compile a reply packet 54), a back-testing query (Paragraph 0067, The topology analyzer 13 looks into every reply packet collected from other network devices to discover the topology of VLANs organized by the network devices 21 to 27; i.e. one is performed at nodes, another is performed at network recorder).

Regarding claim 72, Iwanaga teaches a computer- readable product for a query return process for a network recorder on a network, the computer-readable product including a non-transitory computer-readable storage medium storing instructions that when executed perform the functions comprising: receiving a query from a query requester (Fig. 2, 31, Query requester; Paragraph 0066, In the case where the management console 31 is attached to other network device, the network device 10 of FIG. 3 has a chance to receive a query packet or query forwarding packet); multicasting the query to a plurality of nodes (Paragraph 0073, destination MAC address field contains a value of "FF:FF:FF:FF:FF:FF" to specify that the query packet 52 be broadcast to all network devices in a relevant domain); receiving query responses from the plurality of nodes; transferring the query responses to a plurality of query response buffers (Paragraph 0075, The receiving network devices 21 to 26 respond to this query packet 52 by returning a reply packet to the requesting network device 10); and merging the un-merged query responses into a response stream for response to the query requester (Paragraph 0114, above-described reply packet 106 is delivered to the first network device 61… packet analyzer thus forwards the packet 106 to the topology analyzer through the topology data interface.  The topology analyzer compiles a VLAN topology diagram from this reply packet 106 and other reply packets returned from other network devices.  The topology analyzer processes the data for each VLAN domain and sends the results on a monitor screen of the management console 71).
Iwanaga teaches a network recorder device that can receive a query request from a requester, broadcast the query to a plurality of network devices, and receive a response from the plurality of devices to transmit back to the requester.
Iwanaga does not explicitly teach that the received responses are merged into a time-ordered query response stream to be sent back to the query requester.
Pal teaches transferring the query responses to a plurality of query response buffers (Fig. 2B, 250 A/B/Z, Message Queues; Paragraph 00056, each of parsers 244A-244Z may place the application layer messages into the corresponding message queue 250A-250Z); performing a time-ordered merge by inspecting timestamps of un-merged query responses Fig. 2B; Paragraph 0049, FIG. 2B schematically illustrates priority-based processing, by a search daemon, of messages received from multiple servers…. priority-based mode of operation, the search results are placed into result queue 230 in the order of their respective timestamps); and merging the un-merged query responses into a time-order response stream for response to the query requester (Paragraph 0056, If application layer messages are available in two or more message queues 250, worked thread 255 would read the application layer message having the most recent timestamp.  As the memory data structures should be placed into result queue 230 in the order of their respective timestamps, application layer messages in the plurality of message queues 250A-250Z are processed by a dedicated single worker thread 255, thus providing serialization of the results being placed into result queue 230).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Pal and include response message queues and a result queue that allows serialization of the responses from the network devices of Iwanaga.
One of ordinary skill in the art would be motivated to make these modifications in order to allow the organization of data requests based off of timestamps, thus enabling priority retrieval of data that is most relevant to the requester (Paragraph 0098, This not only improves time-based searches, but it also allows events with recent timestamps that may have a higher likelihood of being accessed to be stored in faster memory to facilitate faster retrieval.  For example, a bucket containing the most recent events can be stored as flash memory instead of on hard disk).

Koitabashi teaches wherein a plurality of incoming packets to the network have undergone cold balancing among the plurality of nodes (Paragraph 0017, a total maximum of the flow bandwidths of the physical ports exceeds a threshold specified by an administrator or operator, the operator divides the magnitudes of the flow bandwidths according to a previously specified threshold, one of the traffics having a larger flow bandwidth is extracted and allocated to obtain averaged distribution or allocation, and thereafter, the remaining traffics are allocated).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Koitabashi and allow load balancing of data traffic when the bandwidth threshold has been exceeded for a packet flow channel.
One of ordinary skill in the art would be motivated to make these modifications in order to prevent the bandwidth threshold errors that will cause packets to be discarded (See Koitabashi: Paragraph 00014).
Neither Iwanaga, Pal, nor Koitabashi explicitly teach that the destination node has a relevant data time window representing the stored data at the destination node. 
Bean teaches wherein the relevant data time window represents a usable storage capacity of the plurality of nodes (Paragraph 0038, FIG. 3, just as the data frames represented in the zoom window 306 is the same represented data that populates the zoom histogram 304, in this example, the data frames represented by the green shaded areas 314 and 316 are the same data frames) by using a unit of time (Fig. 3, 300, Histogram GUI; Paragraph 0031, Each histogram in this example is arranged with time along the horizontal axis and bytes along the vertical axis), wherein the unit of time decreases according to an amount of failed storage capacity (Fig. 3, 310; Paragraph 0043, when viewing a .hst file which points to .cap files or sections of captured data frames that are no longer available, corrupted, or lost, those sections in the histogram are shaded a specified color, e.g. the yellow shaded area 310).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Iwanaga with Bean to incorporate a relevant data time window at the destination node where only data within a certain time window is stored at the destination node. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the retention of the most up-to-date and correct network traffic information, thus preventing faulty network performance metrics to be displayed to a user (See Bean: Paragraph 0020). 

Regarding claim 76, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the medium of claim 72. Iwanaga further teaches wherein receiving the query responses from query return processes, wherein each query return process manages one node (Paragraph 0149, The network device 120 transmits a series of route query packets having different TTL values with an increment of one, which means that these packets will expire at different network devices.  A route reply packet is created at every network device where TTL=0 is observed, and it is sent back to the originating network device 120). 

Regarding claim 77, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the medium of claim 72. Iwanaga further teaches wherein receiving the query responses comprises: receiving the query responses from a query responder that configured a query return process for each of the plurality of nodes (Paragraph 0080, Reply packets are returned as an answer to a query packet 52 or query forwarding packet 53, from the receiving network devices 21 to 27 to the requesting network device 10). 

Regarding claim 78, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the medium of claim 72. Iwanaga further teaches the medium further comprising performing back-testing including: replaying query responses received from each node through an analysis application to generate an analysis result (Fig. 3, 13, Topology analyzer; Paragraph 0067, topology analyzer 13 looks into every reply packet collected from other network devices to discover the topology of VLANs organized by the network devices 21 to 27); and receiving the analysis result at a query agent that performs the merging (Paragraph 0069, topology packet generator 14 produces query packets, query forwarding packets, and reply packets as instructed by the topology analyzer 13.  The produced packets are passed to the topology data interface 12 for transmission).

Regarding claim 79, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the medium of claim 72. Iwanaga further teaches wherein: the plurality of nodes includes one or more nodes querying each other (Paragraph 0052, Every network devices 10 and 21 to 27 has a function of sending a query packet about VLAN topology to neighboring subordinate network devices, according to a command from the administrator); and the one or more nodes querying each other perform reconstruction of network flows (Paragraph 0087, a query packet 52 has arrived at an intermediate network device 21, which is remote from the management console 31.  Also assume that the received query packet 52 has an auxiliary class value of "1"; i.e., it is a query about the number of VLAN ports.  Within the responding network device 21, the topology analyzer activates its local topology packet generator to compile a reply packet 54).

Regarding claim 80, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the medium of claim 72. Iwanaga teaches wherein: the flow reconstruction is performed during, and separate from (Paragraph 0087, a query packet 52 has arrived at an intermediate network device 21, which is remote from the management console 31.  Also assume that the received query packet 52 has an auxiliary class value of "1"; i.e., it is a query about the number of VLAN ports.  Within the responding network device 21, the topology analyzer activates its local topology packet generator to compile a reply packet 54), a back-testing query (Paragraph 0067, The topology analyzer 13 looks into every reply packet collected from other network devices to discover the topology of VLANs organized by the network devices 21 to 27; i.e. one is performed at nodes, another is performed at network recorder).

Claims 64, 65, 73, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US 2006/0002311) in view of Pal (US 2016/0036716) in further view of Koitabashi (US 2011/0110248) in further view of Bean (US 2004/0093413) in further view of Sivasubramanian (US 2010/0251242).

Regarding claim 64, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the method of claim 63. Iwanaga does not teach query status messages from the nodes indicating that the query has been completed.
Sivasubramanian teaches the method further comprising: receiving query status messages from the plurality of nodes (Paragraph 0020, enables developers, customers, or other authorized users to easily and cost-effectively obtain and configure relational databases so that users can perform tasks such as storing, processing, and querying relational data sets in a cloud); and based on the query status messages, determining when a query response from a node is complete (Paragraph 0035, Upon receiving the job information, the information is analyzed to determine and/or assemble an appropriate workflow for the requested action 312… After the final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 318).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sivasubramanian and allow the network devices queried by the network recorder of Iwanaga to transmit query complete messages when the query is finished.
See Sivasubramanian: Paragraph 0037). 

Regarding claim 65, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean in further view of Sivasubramanian teaches the method of claim 64. Iwanaga does not explicitly teach further comprising: further based on the query status messages, determining when waiting for a next query response record from a node is unnecessary.
Sivasubramanian teaches the method further comprising: further based on the query status messages, determining when waiting for a next query response record from a node is unnecessary (Paragraph 0035, Upon receiving the job information, the information is analyzed to determine and/or assemble an appropriate workflow for the requested action 312… After the final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 318).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sivasubramanian and allow the network devices queried by the network recorder of Iwanaga to transmit query complete messages when the query is finished.
One of ordinary skill in the art would be motivated to make these modifications in order to yield the obvious result of indicating when a querying session is complete to the user, thus See Sivasubramanian: Paragraph 0037). 

Regarding claim 73, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the medium of claim 72. Iwanaga does not teach the medium further comprising: receiving query status messages from the plurality of nodes; and based on the query status messages, determining when a query response from a node is complete.
Sivasubramanian teaches the medium further comprising: receiving query status messages from the plurality of nodes (Paragraph 0020, enables developers, customers, or other authorized users to easily and cost-effectively obtain and configure relational databases so that users can perform tasks such as storing, processing, and querying relational data sets in a cloud); and based on the query status messages, determining when a query response from a node is complete (Paragraph 0035, Upon receiving the job information, the information is analyzed to determine and/or assemble an appropriate workflow for the requested action 312… After the final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 318).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Sivasubramanian and allow the network devices queried by the network recorder of Iwanaga to transmit query complete messages when the query is finished.
See Sivasubramanian: Paragraph 0037). 

Regarding claim 74, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean in further view of Sivasubramanian teaches the medium of claim 73. Iwanaga does not explicitly teach further comprising: further based on the query status messages, determining when waiting for a next query response record from a node is unnecessary.
Sivasubramanian teaches the medium further comprising: further based on the query status messages, determining when waiting for a next query response record from a node is unnecessary (Paragraph 0035, Upon receiving the job information, the information is analyzed to determine and/or assemble an appropriate workflow for the requested action 312… After the final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 318).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Sivasubramanian and allow the network devices queried by the network recorder of Iwanaga to transmit query complete messages when the query is finished.
One of ordinary skill in the art would be motivated to make these modifications in order to yield the obvious result of indicating when a querying session is complete to the user, thus See Sivasubramanian: Paragraph 0037). 

Claims 66 & 75 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US 2006/0002311) in view of Pal (US 2016/0036716) in further view of Koitabashi (US 2011/0110248) in further view of Bean (US 2004/0093413) in further view of Meyer (US 2007/0280115).

Regarding claim 66, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the method of claim 63. Iwanaga does not explicitly teach sending flow control messages to the plurality of nodes to avoid overflowing the query response buffers. 
Meyer teaches ending flow control messages to the plurality of nodes (Fig. 2, S21-S23; Paragraph 0030, step S21 determines the link transmission rate for link 12, and step S22 determines whether a change has occurred.  If a change has occurred, then this result triggers the performance of a remote flow control adjustment for a sender of data units in step S23… a flow control adjustment command is sent to a sender of the received data units, e.g. node 11 of FIG. 1) to avoid overflowing the query response buffers (Fig. 4; Paragraph 0036, estimation of the pipe-capacity will generally consist in determining the time value indicative of the unloaded RTT… estimating the unloaded RTT consists in calculating the queuing delay in a buffer provided in node 10, e.g. by keeping an average of the amount of time that a buffered data unit spends in the queue of node 10, and calculating the difference between the actual RTT of the flow and this queuing delay).

One of ordinary skill in the art would be motivated to make these modifications in order to determine the amount of packets that a network device can transmit to prevent queue congestion (See Meyer: Paragraph 0037, flow control adjustment commands are simple commands that instruct the data unit sender to modify a given flow control parameter in a desired way, such as increase or decrease the flow rate, increase or decrease the congestion window).

Regarding claim 75, Iwanaga in view of Pal in further view of Koitabashi in further view of Bean teaches the medium of claim 72. Iwanaga does not explicitly teach sending flow control messages to the plurality of nodes to avoid overflowing the query response buffers. 
Meyer teaches ending flow control messages to the plurality of nodes (Fig. 2, S21-S23; Paragraph 0030, step S21 determines the link transmission rate for link 12, and step S22 determines whether a change has occurred.  If a change has occurred, then this result triggers the performance of a remote flow control adjustment for a sender of data units in step S23… a flow control adjustment command is sent to a sender of the received data units, e.g. node 11 of FIG. 1) to avoid overflowing the query response buffers (Fig. 4; Paragraph 0036, estimation of the pipe-capacity will generally consist in determining the time value indicative of the unloaded RTT… estimating the unloaded RTT consists in calculating the queuing delay in a buffer provided in node 10, e.g. by keeping an average of the amount of time that a buffered data unit spends in the queue of node 10, and calculating the difference between the actual RTT of the flow and this queuing delay).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Meyer and allow the network recorder device to transmit flow control messages to control the packet flows of the queried network devices based on queue delay.
One of ordinary skill in the art would be motivated to make these modifications in order to determine the amount of packets that a network device can transmit to prevent queue congestion (See Meyer: Paragraph 0037, flow control adjustment commands are simple commands that instruct the data unit sender to modify a given flow control parameter in a desired way, such as increase or decrease the flow rate, increase or decrease the congestion window).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185